March 11, 2005


Mr. Ioannis Vasilios Anaipakos
Baker & Botts, L.L.P.
910 Louisiana Street, Ste. 3000
Houston, TX 77002-4995
Mr. Anthony F. Constant
Constant & Vela
802 N. Carancahua, Suite 1570
Corpus Christi, TX 78470-0500

RE:   Case Number:  02-0700
      Court of Appeals Number:  13-02-00409-CV
      Trial Court Number:  28,223-A

Style:      IN RE  RELIANT ENERGY, INCORPORATED

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.  The Motion  for  Emergency  Stay  as
supplemented is dismissed  as  moot.   The  court  of  appeals'  opinion  is
ordered published.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Juan de Dios    |
|   |Salinas             |
|   |Ms. Cathy Wilborn   |
|   |Honorable Homero    |
|   |Garza               |